Title: General Orders, 2 May 1776
From: Washington, George
To: 



Head Quarters, New York, May 2nd 1776.
Parole Granby.Countersign Wilkes


The first, second, and fourth Brigades, to encamp to morrow in the forenoon; each Regiment to be drawn up on their regimental Parade, at eight O’Clock in the Morning, and directly march to the Ground, mark’d out for their Encampment, when they are immediately to pitch their tents—The Qr Mr General will provide Camp-Equipage, Wood, and Straw, necessary for the Encampment.
The Brigadiers General, or Officers commanding, will attend to the Encampment of their respective Brigades, and see that one Regiment does not encroach upon another, but encamps exactly upon the Ground assigned.
The Chief Engineer Lieut. Col. Putnam, to send every evening the Details for the working Parties wanted for the next day, to Major Genl Putnam, who will provide Boats, and give the necessary Orders for marching them to the places where they are to work, and will also direct, the entrenching Tools to be properly distributed.
Corporal John Weaver, of Capt. Williams Independent Company of Rifflemen, tried at a late General Court Martial, whereof Col. Baldwin was President, for “getting drunk, when on duty.” The Court find the Prisoner guilty of the Charge, and do sentence him to be reduced to the Ranks, and whipped Thirty Lashes on his bare back.
Jno. McGarra of Capt. Stephenson’s Independent Company of Riffle-men, tried at the above General Court Martial, for “mutinous behaviour,” is found guilty by the Court, and sentenced to be whipped Fifteen Lashes on his bare back.
Samuel Londers and Abner Fuller, of Capt. Bissell’s Company, in Col. Huntington’s Regiment, tried at the above General

Court Martial for “Desertion”—The Court finding the Prisoners guilty of the Charge, do sentence each of them to receive Thirty Lashes, on his bare back. The General approves of the foregoing Sentences, and orders the execution of them to morrow Morning at Guard mounting.
The General Court Martial, whereof Col: Baldwin is President, is dissolved.
